Name: 88/249/EEC: Commission Decision of 25 March 1988 amending Decision 85/331/EEC on the sale in the Isle of Man of butter in intervention storage in the United Kingdom (Only the English text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: Europe;  trade policy;  marketing
 Date Published: 1988-04-27

 Avis juridique important|31988D024988/249/EEC: Commission Decision of 25 March 1988 amending Decision 85/331/EEC on the sale in the Isle of Man of butter in intervention storage in the United Kingdom (Only the English text is authentic) Official Journal L 106 , 27/04/1988 P. 0038 - 0038*****COMMISSION DECISION of 25 March 1988 amending Decision 85/331/EEC on the sale in the Isle of Man of butter in intervention storage in the United Kingdom (Only the English text is authentic) (88/249/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968, on the common organization of the market in milk and milk products (1), as last amended by Regulation (EEC) No 3904/87 (2), and in particular Article 6 (7) thereof, Whereas Commission Decision 85/331/EEC (3), amended by Decision 87/444/EEC (4), provides for butter in intervention storage in the United Kingdom to be sold at a reduced price in the Isle of Man for the manufacture of pastry products, ice-cream and other foodstuffs; Whereas Article 1 (2) of Decision 85/331/EEC provides for the sale of a total quantity of 100 tonnes of butter during the period from 1 April 1985 to 31 March 1988; whereas that period should, in the light of the quantities which remain to be sold, be extended by 12 months; Whereas the measures provided for in this Decision are in accordance with the opinion of the Management Committee for Milk and Milk Products, HAS ADOPTED THIS DECISION: Article 1 In Article 1 (2) of Decision 85/331/EEC, '31 March 1988' is hereby replaced by '31 March 1989'. Article 2 This Decision is addressed to the United Kingdom. Done at Brussels, 25 March 1988. For the Commission Frans ANDRIESSEN Vice-President (1) OJ No L 148, 28. 6. 1968, p. 13. (2) OJ No L 370, 30. 12. 1987, p. 1. (3) OJ No L 173, 3. 7. 1985, p. 24. (4) OJ No L 240, 22. 8. 1987, p. 33.